Smith, C. J.
(dissenting).
I am of the opinion that the judgment of the court below should be affirmed.
The so called common-law simple tool rule rests upon one or both of two very old and familiar common-law principles, to-wit, assumption of risk (3 Labatt’s Master and Servant [2 Ed’.], section 924a), and contributory negligence (Parker v. Wood Lumber Co., 98 Miss. 750, 54 So. 252, 40 L. R. A. [N. S.] 832). Its basis is thus accurately stated by the supreme court of Gorgia in Williams v. Garbutt Lumber Co., 132 Ga. 221, 64 S. E. 65:
“The general rule requires a master to use ordinary diligence to furnish the servant with appliances reasonably suited to the use for which they are intended, and to use like diligence in inspecting and keeping them in proper condition for use. To' this general rule some courts of other statés have declared that there exists what has been denominated an exception as to ‘simple tools.’' The basis on which this has been placed by some *661of the courts is that, where a tool or instrumentality is so entirely simple in its nature and character that its condition can be seen at a glance, or that one who uses it has as good an opportunity as the master for knowing its condition, the servant cannot recover on the ground.that the master did not inspect it. In some of the decisions there is a broad announcement that the master is under no duty to inspect such simple tools. It will be found, however, that in most of the cases where this rule or exception was applied the controversy was between the master and the servant to whom he furnished the tool, and where the defect and danger were so apparent that the servant was guilty of negligence in using the tool, or where he knew of its condition, or had equal opportunity with the master for knowing it. The apparent hardship of holding the master to a high degree of diligence relatively to his servant in regard to inspecting very simple things, the condition of which must be patent to the person using them, appears also to have had weight in some instances.”
Both assumption of risk and contributory negligence have been abolished in this state as a bar to a recovery by a servant for an injury received by him because of the negligence of the master (chapter 135, Laws 1910 [Hemingway’s Code, section 502] ; chapter 156, Laws 1914 [Hemingway’s Code, section 504]); consequently the basic principles of the simple tool rule have been removed, from which it necessarily follows that the rule itself has ceased to exist. Parker v. Wood Lumber Co., supra, which recognizes the existence of the simple tool rule, was decided before these statutes were enacted. Moreover,’ the defect in the tool here under consideration .was known to the appellant’s foreman, whose duty, it appears from the evidence, was “to see after the tools,” and the simple tool rule does not relieve the master of all care, but only of the duty to inspect for obvious defects. It was expressly so held in Parker v. Wood Lumber Co., *662supra, wherein it was said that the rule has no application “except where the defect in the tool is obvious or patent. ’ ’
The cases of Wausau Southern Lumber Co. v. Cooley, 130 Miss. 333, 94 So. 228, and Bear Creek Mill Co. v. Fountain, 130 Miss. 436, 94 So. 230, were decided without any consideration of the effect of the statutes herein before referred to, and in my judgment are erroneous, and should he overruled.
I am requested by Judge Holden to say that he concurs in the views herein expressed.